1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicants’ amendment received March 19, 2021.

3.	Claim 9 is objected to because of the following informalities:
	In claim 9, the phrase “a magnetic axis of the differential field sensor” is not clearly defined; it is unclear what a magnetic axis of the differential field sensor is; the sensor circuit generally does not have a magnetic axis. Examiner cannot find this limitation in the specification either.
Appropriate correction is required.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will 

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1,6-11,18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Noguchi et al. (2015/0192432).
As to claims 1,18, Noguchi discloses a magnetoresistive position sensor for measuring position in at least a first direction, the sensor comprising a magnet e.g. 33 arranged to move in at least the first direction (see arrow); and a differential plurality of magnetoresistive field sensor or elements e.g. 52;21 on the substrate 30 arranged to detect movement of the magnet in the first direction; the sensors to detect a change in magnetic field strength (see e.g. paras 0008;0030;0065); each of the plurality 
As to claim 6, Noguchi discloses a sensor arrangement wherein the at least a second direction is in the first plane (e.g. figs. 12A-12B).

As to claim 7, Noguchi discloses a sensor wherein a second pair of magnetoresistive elements of the plurality magnetoresistive elements are arranged such that the sensing directions of the magnetoresistive elements of the second pair are aligned, and offset with respect to the sensing directions of the first pair of the magnetoresistive elements (e.g. fig. 10).
As to claim 8, Noguchi discloses a sensor wherein the sensing directions of the first pair of the magnetoresistive elements is substantially perpendicular to the sensing directions of the second pair of the magnetoresistive elements (see e.g. Abstract; fig. 10; magnetization direction).
As to claim 9 (insofar as understood), Noguchi discloses a sensor wherein the plurality of magnetoresistive elements are arranged in a bridge circuit and the magnetic axis is between the MRs (see e.g. figs. 6,10,15A).
As to claim 10, Noguchi discloses a position sensor wherein the plurality of magnetoresistive elements are connected in a bridge arrangement, and an output of the bridge is indicative of movement of the magnet in the first direction (e.g. figs. 6,10).
As to claim 11, Noguchi discloses a position sensor wherein the bridge arrangement is a Wheatstone bridge circuit (see e.g. para 0056; figs. 6,10).

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Noguchi in view of Van Zon et al. (2010/0001723).
As to claims 16-17, Noguchi discloses a position sensor as described above. Noguchi does not explicitly show the use of a reference resistor. Van Zon is cited to show this feature. Van Zon discloses that R2 and R3 can be reference resistors in a Wheatstone bridge (see para 0045). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Noguchi to use a reference resistor as taught by Van Zon for compensation purposes.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).


7.	Claims 5,12-15,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.	Claims 20,22-24 are allowed.

9.	Applicant's arguments filed March 19, 2021 have been fully considered but they are not persuasive.
	In response to applicant’s argument that Noguchi does not disclose the magnetic field sensor detecting a change in magnetic field strength generated by movement of the magnet, applicant’s attention is drawn to the use of the Hall sensor and MR sensor in Noguchi. The phrase “a change in magnetic field strength” is an inherent property of the magnetic field sensors either Hall or MRs. Both Hall and MR are used to measure the change in the magnetic field strength or simply the change in the magnetic field. Noguchi discloses that the Hall sensor or MRs are used to measure the change in the magnetic field; both sensing elements measure the change in the field strength. The distance between the magnet and the sensor changes the field strength. The field strength is nothing but the field density or change in the field. See paras 0008;0010; in Noguchi. Also applicant discloses in e.g. paras 0003;0008;0039 that either Hall or MR is used as a magnetic field sensors as both measure the field strength. Thus Noguchi that discloses the use of the MRs; MR detects the magnetic field strength thus meet the claim language.
	See e.g. JP2006-527357

    PNG
    media_image1.png
    74
    858
    media_image1.png
    Greyscale

	See US 2007/0145972; para 0016.

    PNG
    media_image2.png
    98
    845
    media_image2.png
    Greyscale


10.	All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858